* By the Court.
We have no doubt of our authority to grant a review in this case. Nor do we perceive any reason against such an application as the present, which does not equally apply to a judgment rendered upon a verdict.
Where parties have been entrapped or misled into an agreement, and without laches on their part, or if, within the time limited by statute for the granting of reviews, they discover a fact misstated or omitted, it is as much within the legitimate powers of the Court as to discharge a statement for a similar cause pending the action.
The petitioners in this case cannot be charged with the want of due diligence. They could not obtain the paper now produced until it was furnished them by Mr. Williams',s executors ; and they have certainly been prompt enough in their application to the Court since they did obtain it.
But, as the respondents have been in no fault, it would be unjust to subject them to the costs of the former suit, if the petitioners should be successful on the review ; let the costs be subject to the direction of the Court, and upon those terms let the petitioners take their review.